Citation Nr: 0638235	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-42 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to July 1993.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision by the Waco RO.  The veteran had requested a 
hearing before a Veterans Law Judge; in correspondence 
received in January 2006, she withdrew the request.

The issue of whether new and material evidence has been 
received to reopen a claim seeking service connection for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.


FINDING OF FACT

Tinnitus was not manifested in service and a preponderance of 
the evidence is against finding that the veteran's current 
tinnitus is related to her service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.155(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Via a February 2004 letter (prior to the decision on appeal), 
the veteran was informed of the evidence and information 
necessary to substantiate this claim, the information 
required of her to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  A November 2004 
statement of the case (SOC) and May 2005 supplemental SOC 
(SSOC) outlined the regulation implementing the VCAA, 
specifically including the provision that the claimant should 
submit any pertinent evidence in her possession; notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claim.  
While the veteran did not receive any notice regarding the 
rating of tinnitus or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award is 
a matter for consideration.  Hence, the veteran is not 
prejudiced by the lack of such notice.

The veteran's service medical records are associated with her 
claims file as are VA and private treatment records.  VA 
arranged for the veteran to be examined.  She has not 
identified any pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of this claim.

II. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The record shows (and it is not in dispute) that the veteran 
has recurrent, bilateral tinnitus.  However, tinnitus was not 
noted in service, or at any time soon thereafter.  
Specifically, the veteran's service medical records are 
silent for complaints, findings, or diagnosis of tinnitus.  
On service separation examination clinical evaluation of the 
ears was normal.  In associated history the veteran referred 
to ear problems, it was noted that this was regarding 
periodic otitis.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service, and persisted, is not warranted.  

To establish service connection for tinnitus in such 
circumstance, the veteran must show that her current tinnitus 
is related to an event, injury, or disease in service.  An 
August 2003 VA treatment record notes that the veteran 
reported that she did not have tinnitus.  On audiological 
evaluation the following month, she reported that she did 
have bilateral tinnitus.  Hence, the first clinical notation 
of tinnitus is approximately ten years after the veteran's 
separation from active duty.  A lengthy time interval between 
service and the earliest postservice manifestation of the 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (in a case where the critical question was whether 
a disability was aggravated by service).  Furthermore, the 
only competent evidence that addresses the matter of a nexus 
between the veteran's tinnitus and her service, the report of 
an April 2005 VA examiner, is that the veteran's bilateral, 
recurrent tinnitus is unrelated to her military service.  The 
opining VA physician reviewed the claims file and explained 
that service medical records showed no evidence of tinnitus 
and there was no indication of hearing loss in service.  His 
opinion is persuasive, as he reviewed the evidence and 
explained the basis for his opinion.  The veteran's belief 
that her bilateral tinnitus is related to service is not 
competent evidence, as she is a layperson untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  A preponderance of the evidence 
is against this claim; hence, it must be denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran's initial claim seeking service connection for 
bilateral hearing loss was denied by an unappealed rating 
decision in March 2000.  An unappealed September 2002 rating 
decision denied the veteran's petition to reopen the claim 
seeking service connection for bilateral hearing loss.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that in a claim to 
reopen notice to the claimant must include notice of the 
evidence and information that is necessary to reopen the 
claim, to include what would constitute such evidence (and 
that a failure to notify what would constitute new and 
material evidence constituted prejudicial error).  

Here, while the veteran has received ample notice of what is 
necessary to substantiate the underlying claim of service 
connection for bilateral hearing loss (and was provided the 
definition of new and material evidence), she was not 
provided the specific notice required, under Kent, in claims 
to reopen.

Accordingly, the case is REMANDED for the following action:

1.  With respect to her petition to 
reopen a claim seeking service connection 
for bilateral hearing loss, the RO should 
provide the veteran notice in accordance 
with Kent, supra (to include an 
explanation of the basis for the previous 
denials of the claim and of what type of 
evidence would be considered new and 
material).  The veteran should have ample 
opportunity to respond.  The RO should 
arrange for any development suggested by 
her response.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


